DETAILED ACTION

1. This communication is in response to the application filed on 10/23/2020.  The present application is being examined under the AIA  first to invent provisions. 

  2. Status of the claims:    
        Claims 1-20 are pending.

Double Patenting    
3. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
3a. Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of patent # 10,855,436 B2.  Claims 1-10 of  US Patent # 10,855,436  B2 contain every element of claims 1-20 of the instant application and as such anticipate(s) claims 1-20 of the instant application.  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
 
3b. Table

Instant Claims for Application 17/078,178
Patent application Claims of US Pat # 10,855,436 B2
Claim 1,  a computing device comprising: 
      memory configured to store a set of triggers, each trigger of the set being configured to associate a respective program of a set of programs with one or more conditions, wherein a first one of the set of triggers is associated with a first program not currently installed on the computing device; and 
      one or more processors operatively coupled to the memory, the one or more processors being configured to:
       determine that at least one of the one or more conditions associated with the first trigger has occurred; 



       determine that the first program is not currently installed in the computing device; and
        in response to the determination that the at least one condition has occurred and that the first program is not currently installed, install the first program on the computing device.  







Claim 1, a method comprising: 
    accessing, with one or more computing devices, a trigger stored in memory, the trigger being associated with a set of parameters and an identifier of a program; 



determining, with the one or more computing devices, whether a condition associated with the trigger has occurred based on a comparison of information received at a first device with the set of parameters associated with the trigger
       when the program associated with the program identifier is not installed on the first device, using a value of the program identifier to request a copy of the program associated with the program identifier and receiving, at the first device from a second device via a network in response to the request, an installation file of the program;
       installing, on the first device, the program associated with the program identifier based on the installation file; and providing, with the one or more computing devices, a message associated with the trigger to the program associated with the program identifier after the program associated with the program identifier is installed on the first device.




 

Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

4a. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
nonobviousness. 
4b. This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

4c. Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tome et al.  (hereinafter “Tome”) (US 2015/0113034 A1) in view of Focant et al. (hereinafter " Focant")   (US 2002/0194334 A1), and further  in view of Hartley et al. (hereinafter " Hartley") (US 10,606,660 B1).  
Regarding claim 1, Tome discloses  a computing device comprising: one or more processors operatively coupled to the memory, the one or more processors ( software stored in a memory being executed by a processor (Tome, [0171])) being configured to:
      determine that at least one of the one or more conditions associated with the first trigger has occurred (Tome discloses  an activation command being stored in storage unit 22 that is activated when an application is activated (the activation command for an application being  present  is the trigger that triggers the activation of the application; where an installer identifies the presence of the activation command; where the storage unit 22 is equated to a memory) (Tome, [0069])); 
      determine that the first program is not currently installed in the computing device (Tome discloses with negative judgement (AP with matching activation command C does not exist) application  is activated by using command C and parameter for L; ( the negative judgment equated with trigger is not installed; and a command is equated to a request) (Tome, [0167]) Fig 23); and 
       in response to the determination that the at least one condition has occurred and that the first program is not currently installed (Tome discloses an application being installed at a smart device after a command (request) is made to install the application from a secondary storage unit (Tome, [0167])), 
     install the first program on the computing device (Tome discloses an application being installed from a secondary storage unit where the application was selected after matching the activation command with the registered application data in the smart device (Tome, [0167])). 
  
          Tome does not disclose memory configured to store a set of triggers, each trigger of the set being configured to associate a respective program of a set of programs with one or more conditions.

           Focant discloses memory configured to store a set of triggers, each trigger of the set being configured to associate a respective program of a set of programs with one or more conditions (Focant discloses a service system code (service system code that is an application for downloading (accessing) signal is equated to trigger) being stored into a memory (Focant, [0041])).

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Focant’s teachings with Tome’s teachings. One skilled in the art would be motivated to combine them in order for a user to have   service system codes available in his processor system having a memory for higher access efficiency of a server system (Focant, [0041])).  
 
       Tome in view of  Focant do not disclose comprising: a set of triggers, wherein a first one of the set of triggers is associated with a first program not currently installed on the computing device.


     Hartley discloses comprising: a set of triggers (trigger events associated with activation of  the installation of an application being disclosed (Hartley, column 6, lines 18-34 )), wherein a first one of the set of triggers is associated with a first program not currently installed on the computing device ( a software code associated with the activation of the loading  of an application is absent in a client node ( where the software code associated with the activation of a loaded application is equated to a first one of the set of triggers associated with a first program; a client node is equated to a computer device  ) (Hartley, column 13, lines 51-59 )). 

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Hartley’s teachings with Tome’s teachings in view of Focant’s teachings. One skilled in the art would be motivated to combine them in order to find out efficiently when a software code needed for activating the installation of an application in a device is not present in the device by doing so unnecessary loading  in the device the activating software code would be avoided.  

Regarding claim 14, Tome, Focant, and Hartley disclose the computing device of claim 1; in addition, Tome discloses wherein the at least one condition is expressed as one or more parameter values of the first program (Tome discloses judging (determining) installing readiness of an application in a smart device being done  by matching (comparing) the activation command of the application with the smart device application registration , where application AP has sets of values of parameter that are selected when the application is selected for installation (activation command is  equated to a trigger )   (Tome,[0162], [0164]-[0165])).  

4c. Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over   Tome in view of Focant, in view of Hartley as applied to claims 1 and 14  above, and further in view of Sachikazu    (JP 2016126419 A).  

Regarding claim 2, Tome, Focant, and Hartley disclose the computing device of claim 1.

       Tome in view of  Focant and in view of Hartley do not disclose wherein installation of the first program on the computing device is performed in response to occurrence of the first trigger without requiring a user of the computing device to take any actions to install the first program.

     Sachikazu discloses wherein installation of the first program on the computing device is performed in response to occurrence of the first trigger without requiring a user of the computing device to take any actions to install the first program ( when a USB memory is inserted in an apparatus, a notification is sent to a quick installation service to install an application where inserting the USB memory is the trigger ( when a USB memory is inserted in an apparatus, a notification is sent to a quick installation service to install an application file 1250; inserting the first USB is the trigger for installing application file 1250) (Sachikazu, page 8, lines 27-32 )).    

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Sachikazu ’s teachings with Tome’s teachings in view of Focant’s teachings and Hartley’s teachings. One skilled in the art would be motivated to combine them in order to notify efficiently a user about a quick installing of an application in the user device by using a quick service installation to send a notification to the user.  

Regarding claim 3, Tome, Focant, and Hartley disclose the computing device of claim 1.

       Tome in view of  Focant and in view of Hartley do not disclose wherein installation of the first program on the computing device is performed in response to occurrence of the first trigger in response to authorization of a user of the computing device.    

      Sachikazu discloses wherein installation of the first program on the computing device is performed in response to occurrence of the first trigger in response to authorization of a user of the computing device  ( in response to a user’s validation instruction, an installation an application control service installs when the install button is pressed, installation designed by the application file 531 is started; the application file is a licensed application that is install when a user is pressing a button (the user pressing the install button is the trigger that triggers the installation of the application) ( (Sachikazu, page 6, lines 15-22; page 6, lines 41-44, Fig.7 )).  .   

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Sachikazu ’s teachings with Tome’s teachings in view of Focant’s teachings and Hartley’s teachings. One skilled in the art would be motivated to combine them in order to confirm efficiently to a user about starting installing  an application in the user device by using a quick service installation to send a notification to the user.  

Regarding claim 4, Tome, Focant, and Hartley disclose the computing device of claim 1.

       Tome in view of  Focant and in view of Hartley do not disclose wherein installation of the first program on the computing device includes only installing functionality of the first program that is particular to processing the first trigger.

      Sachikazu discloses wherein installation of the first program on the computing device includes only installing functionality of the first program that is particular to processing the first trigger ( a pair of application file and a license file are particular files that is associated with installing application file 1250 and that are processing the function of installing application file 1250  (Sachikazu, page 8, lines 32--34 )).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Sachikazu ’s teachings with Tome’s teachings in view of Focant’s teachings and Hartley’s teachings. One skilled in the art would be motivated to combine them in order to notify efficiently a user about a quick installing of an application in the user device by using a quick service installation to send a notification to the user. 

Regarding claim 5, Tome, Focant, and Hartley disclose the computing device of claim 1.

       Tome in view of  Focant and in view of Hartley do not disclose wherein the one or more processors are further configured to use a program identifier associated with the first trigger to determine how to initiate installation of the first program.

     Sachikazu discloses wherein the one or more processors are further configured to use a program identifier associated with the first trigger to determine how to initiate installation of the first program (serial number ABC12345 is associated with the notification that trigger the installation of application file 1250 (Sachikazu, page 8, lines 32-34 )).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Sachikazu ’s teachings with Tome’s teachings in view of Focant’s teachings and Hartley’s teachings. One skilled in the art would be motivated to combine them in order to notify efficiently a user about a quick installing of an application in the user device by using a quick service installation to send a notification to the user. 
  

Regarding claim 6, Tome, Focant, and Hartley disclose the computing device of claim 5.

       Tome in view of  Focant and in view of Hartley do not disclose wherein the program identifier identifies a location on a network from which an installation file for the first program is located.

     Sachikazu discloses wherein the program identifier identifies a location on a network from which an installation file for the first program is located ( target folder 850 in the storage 1202 is the location where the application file 1251 is located (Sachikazu, page 8, lines 19--22 )).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Sachikazu ’s teachings with Tome’s teachings in view of Focant’s teachings and Hartley’s teachings. One skilled in the art would be motivated to combine them in order to notify efficiently a user about a quick installing of an application in the user device by using a quick service installation to send a notification to the user.
  
   4d. Claims  7-8 are rejected under 35 U.S.C. 103 as being unpatentable over  Tome in view of Focant, in view of Hartley as applied to claims 1 and 14  above, and further in view of Desjardins  (US 2018/0316637 A1).   

Regarding claim 7, Tome, Focant, and Hartley disclose the computing device of claim 1.

       Tome in view of  Focant and in view of Hartley do not disclose wherein a given condition of the one or more conditions associated with the first trigger is receipt of a push notification from a remote computing device.    

       Desjardins discloses wherein a given condition of the one or more conditions associated with the first trigger is receipt of a push notification from a remote computing device (when an up to date information about a communication patterns is provided, a visual notification is sent to a device of a collaboration team in a collaboration team made of  different devices communicating using the internet (Desjardins, [0033]; Fig.5 )).   

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Desjardins’ teachings with Tome’s teachings in view of Focant’s teachings and  Hartley’s teachings. One skilled in the art would be motivated to combine them in order to efficiently send a display notification to a second device by using a pop-up notification that efficiently display the message to a second user remotely located .    

Regarding claim 8, Tome, Focant, Hartley, and Desjardins disclose the computing device of claim 7.

       Tome in view of  Focant and in view of Hartley do not disclose wherein the push notification indicates that an electronic message was received for an account associated with a user of the computing device.    

        Desjardins discloses wherein the push notification indicates that an electronic message was received for an account associated with a user of the computing device ( a visual notification is provided to a user device associated with the user account in a collaboration team made of  different devices communicating using the internet (Desjardins, [0033] ;[0031]; Fig. 5 ) : in Fig.5, devices remotely connected using the internet is shown).

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Desjardins’ teachings with Tome’s teachings in view of Focant’s teachings and Hartley’s teachings. One skilled in the art would be motivated to combine them in order to efficiently send a display notification to a second device by using a pop-up notification that efficiently display the message to the second user remotely in the internet.    

4e. Claims 9-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over  Tome in view of Focant, in view of Hartley as applied to claims 1 and 14  above, and further in view of Wuehler et al.  (hereinafter “Wuehler”) (US 2017/0140408 A1).  

Regarding claim 9, Tome, Focant, and Hartley disclose the computing device of claim 1. 

       Tome in view of  Focant and in view of Hartley do not disclose wherein the set of triggers is stored in memory as a ledger, the ledger being associated with a particular user of the computing device.

        Wuehler discloses wherein the set of triggers is stored in memory as a ledger (transaction record stored in a memory ledger indicating action taken by a user,(where the trigger is the record indicating the action taken by the user) ( Wuehler, [0013])), the ledger being associated with a particular user of the computing device (memory ledger storing smart contract logic associated with the mobile device of the user having the record in the memory ledger( Wuehler, [0013])).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Wuehler ’s teachings with Tome’s teachings in view of Focant’s teachings and in view of  Hartley’s teachings. One skilled in the art would be motivated to combine them in order to transmit a trigger efficiently by  using a distributed ledger that transmits a transaction from a device to another device more efficiently by only storing the transaction for a short-time in a distributed ledger device.  

Regarding claim 10, Tome, Focant, Hartley, and Wuehler disclose the computing device of claim 9.

       Tome in view of  Focant and in view of Hartley do not disclose wherein the ledger is synchronizable with one or more other computing devices associated with the particular user.

    Wuehler discloses wherein the ledger is synchronizable with one or more other computing devices associated with the particular user (memory ledger storing smart contract logic associated with the mobile device of the user having the record in the memory ledger where the communication with the owner of the mobile device is done synchronously in real time ( Wuehler, [0013]) synchronously in real-time being disclosed in [0075]).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Wuehler ’s teachings with Tome’s teachings in view of Focant’s teachings and in view of  Hartley’s teachings. One skilled in the art would be motivated to combine them in order to transmit a trigger efficiently by  using a distributed ledger that transmit a transaction from a device to another device more efficiently by only storing the transaction for a short-time in a distributed ledger device. 

Regarding claim 11, Tome, Focant, Hartley, and Wuehler disclose the computing device of claim 10. 

       Tome in view of  Focant and in view of Hartley do not disclose wherein the first trigger is added to the memory of the computing device based on trigger data received from another computing device. 

     Wuehler discloses wherein the first trigger is added to the memory of the computing device based on trigger data received from another computing device ( the transaction record copy in the memory device originates from an originating node   ( Wuehler, [0015])). 

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Wuehler ’s teachings with Tome’s teachings in view of Focant’s teachings and in view of  Hartley’s teachings. One skilled in the art would be motivated to combine them in order to transmit a trigger efficiently by  using a distributed ledger that transmits a transaction from a device to another device more efficiently by only storing the transaction for a temporarily in a distributed ledger device. 


Regarding claim 12, Tome, Focant, and Hartley disclose the computing device of claim 1.

       Tome in view of  Focant and in view of Hartley do not disclose wherein the set of triggers is transient in the memory of the computing device. 


       Wuehler discloses wherein the set of triggers is transient in the memory of the computing device (a memory device disclosed provides temporary store data  ,(where the trigger is the record indicating the action taken by the user)) (Wuehler, [0060]); the trigger that is the record indicating the action taken by the user is disclosed in [0013]).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Wuehler ’s teachings with Tome’s teachings in view of Focant’s teachings and in view of  Hartley’s teachings. One skilled in the art would be motivated to combine them in order to transmit a trigger efficiently by  using a distributed ledger that transmits a transaction from a device to another device more efficiently by only storing the transaction for a short-time in a distributed ledger device. 

Regarding claim 13, Tome, Focant, Hartley, and Wuehler disclose the computing device of claim 12, wherein the first trigger is associated with a message value to be provided to the first program when a given condition of the one or more conditions for the first trigger occurs (Tome discloses judging (determining) installing readiness of an application in a smart device being done  by matching (comparing) the activation command of the application with the smart device application registration , where application AP has sets of values of parameter that are selected when the application is selected for installation (activation command is  equated to a trigger )   (Tome,[0162], [0164]-[0165])).   


Regarding claim 15, Tome, Focant, and Hartley disclose a computing system, comprising: a plurality of computing devices according to claim 1, The same rationale used for rejected claim 1 applies also for this claim ; in addition, Tome and Focant do not disclose each of the plurality of computing devices being associated with a given user; wherein the set of triggers is stored in each of the plurality of computing devices as a ledger, the ledger being associated with the given user in each of the plurality of computing devices. 

       Wuehler discloses each of the plurality of computing devices being associated with a given user; wherein the set of triggers is stored in each of the plurality of computing devices as a ledger (a distributed ledger with information tied to digital wallet owner is distributed in the chain distributed network (by distributed  an owner digital wallet information to a chain distributed network, the owner digital information is distributer to every node of the chain distributed  network; where the node is a device having a ledger that is stored in the memory device  ( Wuehler, [0007])), the ledger being associated with the given user in each of the plurality of computing devices (a distributed ledger with information tied to digital wallet owner is distributed in the chain distributed network (by distributed  an owner digital wallet information to a chain distributed network, the owner digital information is distributer to every node of the chain distributed  network  ( Wuehler, [0007])).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Wuehler ’s teachings with Tome’s teachings in view of Focant’s teachings and in view of Hartley’s teachings. One skilled in the art would be motivated to combine them in order to transmit a trigger safely by  using a chain distributed network by transmits trigger safely by using a smart contract that is a safe way to transmit trigger. 
   
Regarding claim 16, Tome, Focant, Hartley, and Wuehler disclose the computing system of claim 15.

       Tome in view of  Focant and in view of Hartley do not disclose do not disclose wherein a change to the ledger on a first one of the plurality of computing devices is replicated across one or more other ones of the plurality of computing devices.  

       Wuehler discloses wherein a change to the ledger on a first one of the plurality of computing devices is replicated across one or more other ones of the plurality of computing devices (a distributed ledger with updated information tied to digital wallet owner is distributed in the chain distributed network (by distributed  an owner digital wallet information to a chain distributed network, the owner digital information is distributer to every node of the chain distributed  network  ( Wuehler, [0006]-[0007])) update distributed ledger information is equated to change to the ledger).    

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Wuehler ’s teachings with Tome’s teachings in view of Focant’s teachings and in view of Hartley’s teachings. One skilled in the art would be motivated to combine them in order to transmit anew trigger safely by  using a chain distributed network that transmits new trigger safely by using a smart contract that is a safe way to transmit new trigger.  

Regarding claim 17, Tome, Focant, Hartley, and Wuehler disclose the computing system of claim 16.

       Tome in view of  Focant and in view of Hartley do not disclose wherein the change to the ledger comprises adding a new trigger to the ledger of the first one of the plurality of computing devices.

       Wuehler discloses wherein the change to the ledger comprises adding a new trigger to the ledger of the first one of the plurality of computing devices (a distributed ledger with updated information tied to digital wallet owner is distributed in the chain distributed network (by distributed  an owner digital wallet information to a chain distributed network, the owner digital information is distributer to every node of the chain distributed  network; where the execution of code for accessing the updated record is a new trigger  ( Wuehler, [0006]-[0007])) update distributed ledger information is equated to change to the ledger).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Wuehler ’s teachings with Tome’s teachings in view of Focant’s teachings and in view of Hartley’s teachings. One skilled in the art would be motivated to combine them in order to transmit anew trigger safely by  using a chain distributed network that transmits new trigger safely by using a smart contract that is a safe way to transmit new trigger. 

   4f. Claims  18 are rejected under 35 U.S.C. 103 as being unpatentable over  Tome in view of Focant, in view of Hartley, in view of Wuehler as applied to claims 1,  9-14 and 15-17,  above, and further in view of  Brunsman et al.  (hereinafter “Brunsman”) (US 2013/0326502 A1) provided by IDS.    

Regarding claim 18, Tome, Focant, Hartley, and Wuehler disclose the computing system of claim 15.

       Tome in view of  Focant, in view of Hartley, and in view of Wuehler do not disclose wherein upon determination that at least one of the one or more conditions associated with the first trigger has occurred, a user interface of a first one of the plurality of computing devices is configured to notify the given user that an event has occurred for the first program.  

     Brunsman discloses wherein upon determination that at least one of the one or more conditions associated with the first trigger has occurred, a user interface of a first one of the plurality of computing devices is configured to notify the given user that an event has occurred for the first program (Brunsman discloses a signal from a content server an identified software application being downloaded at the mobile server   (Brunsman ,[0044])).      

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Brunsman’s teachings with Tome’s teachings, in view of Focant’s teachings, in view of Hartley’s teachings,  and in view of Wuehler’s teachings. One skilled in the art would be motivated to combine them in order to allow a user to install a software application in a mobile device without interacting with the mobile device (Brunsman, [0011])).    

   4g. Claims  19 are rejected under 35 U.S.C. 103 as being unpatentable over  Tome in view of Focant, in view of Hartley, in view of Wuehler, in view of Brunsman as applied to claims 1,  9-14 and 15-18 above, and further in view of  Desjardins.    

Regarding claim 19, Tome, Focant, Hartley, Wuehler, and Brusman disclose the computing system of claim 18.

       Tome in view of  Focant, in view of Hartley, in view of Wuehler, and in view of Brunsman do not disclose wherein a notification displayable via the user interface of the first computing device is equivalent to a notification displayable via a user interface of a second one of the plurality of computing devices.  

        Desjardins discloses wherein a notification displayable via the user interface of the first computing device is equivalent to a notification displayable via a user interface of a second one of the plurality of computing devices ( a visual notification is provided to a device of a collaboration team (of a second user) using a user interface (Desjardins, [0033] ;[0031] )).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Desjardins’ teachings with Tome’s teachings in view of Focant’s teachings, in view of Hartley’s teachings, in view of Wuehler’s teaching, and Brunsman’s teachings. One skilled in the art would be motivated to combine them in order to efficiently send a display notification to a second device by using a pop-up notification that efficiently display the message to a second user.   

4h. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over  Tome in view of Focant, in view of Hartley, in view of Wuehler as applied to claims 1,  9-14 and 15-17   above, and further in view of Sachikazu.  

Regarding claim 20, Tome, Focant, Hartley, and Wuehler disclose the computing system of claim 15.

       Tome in view of  Focant,  in view of Hartley, and in view of Wuehler do not disclose wherein installation of the first program on the a first one of the plurality of computing devices is performed in response to occurrence of the first trigger without requiring the given user to take any actions to install the first program.

       Sachikazu discloses wherein installation of the first program on the a first one of the plurality of computing devices is performed in response to occurrence of the first trigger without requiring the given user to take any actions to install the first program ( when a USB memory is inserted in an apparatus, a notification is sent to a quick installation service to install an application where inserting the USB memory is the trigger ( when a USB memory is inserted in an apparatus, a notification is sent to a quick installation service to install an application file 1250; inserting the first USB is the trigger for installing application file 1250) (Sachikazu, page 8, lines 27-32 )).   
  
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Sachikazu’s teachings with Tome’s teachings, in view of Focant’s teachings, in view of Hartley’s teachings, and in view of Wuehler’s teachings. One skilled in the art would be motivated to combine them in order to allow a user to install a software application in a mobile device without interacting with the mobile device (Brunsman, [0011])).    

Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                      
 
 

 /MAHRAN Y ABU ROUMI/ Primary Examiner, Art Unit 2455